Title: To James Madison from George Graham, 21 February 1817
From: Graham, George
To: Madison, James


        
          Sir
          Dept. of War 21. Feby. 1817.
        
        I have the honor to lay before you the following Selections for Military appointments viz
        Claude Crozet to be professor of Engineering at the Military Academy.
        William Tell Paussin [Poussin], to be assistant Topographical Engineer. I have the honor to be
        
          Sign, Geo: Graham
        
      